Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 1 of 12  PageID 9
                      Exhibit "A" - State Court Documents         ELECTRONICALLY FILED
                                                                                       2020 Aug 21 5:17 PM
                                         CT-3439-20                                     CLERK OF COURT


            IN THE CIRCUIT COURT OF SHELBY COUNTY, TENNESSEE
                 FOR THE 30TH JUDICIAL DISTRICT AT MEMPHIS


PETRA L. WATKINS,                 §
                                  §                          JURY DEMANDED
    Plaintiff,                    §
                                  §
vs.                               §                          Docket No. ___________________
                                  §
KROGER CO. (THE), KROGER LIMITED §                           Division _________
PARTNERSHIP I and 3503 RP MEMPHIS §
WINCHESTER, L.L.C.,               §
                                  §
    Defendants.                   §


                             COMPLAINT FOR DAMAGES


       COMES NOW your Plaintiff, Petra L. Watkins, by and through her undersigned counsel

of record, and files this Complaint for Damages against the Defendants, Kroger Co. (The), Kroger

Limited Partnership I and 3503 RP Memphis Winchester, L.L.C. (“Defendants” hereinafter) and

for cause of action would show this Honorable Court the following:


                                           PARTIES

       1.      On and prior to September 4, 2019, the Plaintiff, Petra L. Watkins, was an adult

resident of the City of Memphis, County of Shelby, State of Tennessee.

       2.      Defendant, Kroger Co. (The), is a foreign, for-profit corporation licensed to do

business in and the State of Tennessee, with its principal office being located at 1014 Vine Street,

Cincinnati, Ohio 45202-1100. Kroger Co. (The) may be served through its designated registered

agent, namely, Corporation Service Company, located at 2908 Poston Avenue, Nashville, TN

37203-1312.



                                             Page 1 of 6
Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 2 of 12                      PageID 10




       3.      Defendant, Kroger Limited Partnership, is a foreign, limited partnership licensed to

do business in and the State of Tennessee, with its principal office being located at 1014 Vine

Street, Cincinnati, Ohio 45202-1100.     Kroger Limited Partnership I may be served through its

designated registered agent, namely, Corporation Service Company, located at 2908 Poston

Avenue, Nashville, TN 37203-1312.

       4.      Defendant, 3503 RP Memphis Winchester, L.L.C., is a Foreign, Limited Liability

Company licensed to do business in and the State of Tennessee, with its principal office being

located at 2021 Spring Road, Suite 200, Oak Brook, Illinois and may be served through its

designated registered agent, namely, CT Corporation System, located at 300 Montvue Road,

Knoxville, TN 37919-5546.


                                JURISDICTION AND VENUE

       5.      Plaintiff’s complaint arises in tort under and by virtue of the applicable laws of the

State of Tennessee for damages sustained by Plaintiff.

       6.      This is a Complaint for personal injuries and damages over which this Court has

original jurisdiction pursuant to T.C.A. § 16-10-101.

       7.      Venue is proper in this Court pursuant to T.C.A § 20-4-101 in that the events giving

rise to the cause of action occurred in Shelby County, Tennessee.


                                 FACTUAL ALLEGATIONS

       8.      On or about September 4, 2019, the Defendant, Kroger Co. (The), owned, operated,

managed, and maintained the Kroger store located at 7942 Winchester Road, Memphis, TN 38125.

       9.      On or about September 4, 2019, the Defendant, Kroger Limited Partnership I,

owned, operated, managed and maintained the Kroger store located at 7942 Winchester Road,

Memphis, TN 38125.

                                             Page 2 of 6
Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 3 of 12                     PageID 11




       10.     On or about September 4, 2019, the Defendants, 3503 RP Memphis Winchester,

L.L.C., owned, operated, managed and maintained the premise located at 7942 Winchester Road,

Memphis, TN 38125.

       11.     At the aforesaid time and place, the Defendants, individually and/or by and through

its agents, servants, and/or employees maintained the aforementioned premises.

       12.     At the aforesaid time and place, the Plaintiff, Petra L. Watkins, was a

patron/customer of Kroger and lawfully on said premises.

       13.     At the aforesaid time and place, the Plaintiff, Petra L. Watkins, slipped on a watery

substance which caused her to fall to the ground while inside the Kroger store located at 7942

Winchester Road, Memphis, TN 38125.

       14.     As a result of the fall, Ms. Watkins sustained injuries and damages to her body for

which she still suffers pain.


                                      CAUSE OF ACTION

       15.     At the aforesaid time and place the Defendants, individually and/or by and through

its agents, servants and/or employees, had a duty to maintain the aforementioned premises, in a

reasonably safe condition for persons lawfully on said premises, to include the Plaintiff herein.

       16.     Defendants owed an affirmative duty of care to Plaintiff to protect her from

unreasonable harm or peril.

       17.     At the time of the fall described above, there were no signs, cones or warnings of

any kind regarding the dangerous condition on the floor.

       18.     Defendants’ agents and/or employees were aware of the condition of the floor or

should have been aware of the condition of the floor.




                                            Page 3 of 6
Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 4 of 12                      PageID 12




        19.     Defendants’ agents and/or employees knew or should have known that the slippery

substance would result in a dangerous condition and cause injury to any reasonably prudent

customer.

        20.     Defendants were responsible for the dangerous condition of the floor that led to

Plaintiff’s injuries.

        21.     Upon information and belief, Defendants created the dangerous condition.

        22.     At the aforesaid time and place, the Defendants, by and through its agents, servants

and/or employees, disregarded said duty and/or failed to properly maintain, clean, remove, and/or

clear the entrance and exits thereby allowing and/or causing the entrance and exits to become

dangerously slippery and unsafe for use.

        23.     At the aforesaid time and place, the Defendants, as the maintainer of the

aforementioned premises, either individually or by and through its agents, servants and/or

employees acted with less than reasonable care and was guilty of one or more of the following

careless and negligent acts and/or omissions:

                (a)     The Defendants failed to exercise due care;

                (b)     Failed to warn the Plaintiff and other persons lawfully on said premises of
                        the dangerous condition when Defendants knew or should have known in
                        the exercise of ordinary care that said warning was necessary to prevent
                        injury to the Plaintiff;

                (c)     Improperly operated, managed, maintained and controlled its premises in
                        failing to properly maintain the aforementioned entrance and exists on the
                        premises;

                (d)     Failed to provide slip guards and/or slip resistant surfaces in the
                        aforementioned entrance and exists of the premises for an unreasonable
                        length of time;

                (e)     Failed to make a reasonable inspection of its premises when it knew or in
                        the exercise of ordinary care should have known that said inspection was
                        necessary to prevent injury to the Plaintiff and others lawfully on said
                        premises;

                                             Page 4 of 6
Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 5 of 12                      PageID 13




               (f)     Allowed the aforementioned premises to remain in a dangerously slippery
                       condition, making the entrance and exists unfit for passage, for an
                       unreasonable length of time;

               (g)     Was otherwise careless and negligent in the operation of its premises.

       24.     Defendants breached a duty to Plaintiff by failing to remove or warn against the

dangerous condition of which it was aware or should have been aware, thereby proximately and

directly causing the injuries which Plaintiff sustained

       25.     As a direct and proximate result of this incident and the negligence of Defendants,

Plaintiff has expended monies for treatment of her injuries, and will continue to incur these

expenses far into the future.


                                  DAMAGES AND INJURIES

       26.     As a direct and proximate result of one or more of the foregoing negligent acts or

omissions of the Defendants, Plaintiff, sustained severe and permanent injuries; and was and will

be hindered and prevented from attending to her usual duties and affairs of life, and has lost and

will in the future lose value of that time as aforementioned.

       27.     As a result of the negligent conduct of the Defendants, Plaintiff was rendered sick,

sore, lame and disabled and suffered the following injuries and damages:

               (a)     Severe and permanent injury, either caused, precipitated and/or aggravated
                       by the wrongs complained of, including but not limited to injury to the
                       right knee.

               (b)     Physical pain both past and future.

               (c)     Mental and emotional anguish both past and future.

               (d)     Medical expenses both past and future.

               (e)     Inability to enjoy the normal pleasures of life, both past and future.

               (f)     Conscious pain and suffering.

               (g)     Loss of earnings and earning capacity.

                                             Page 5 of 6
Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 6 of 12                    PageID 14




                                  PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays as follows:

       1.     That process issue and be served upon the Defendants, requiring them to answer

this Complaint within the time allowed by law.

       2.     That upon trial of this cause, the Plaintiff recovers a judgment against the

Defendants for compensatory damages in the amount of $350,000.00

       3.     That the Plaintiff be awarded the costs of this proceeding.

       4.     For such other further and general relief to which the Plaintiff may be entitled.

       5.     That a jury be empaneled to try the issues when joined.


                                                         Respectfully submitted,

                                                         THE WALTER BAILEY LAW FIRM



                                                         ___________________________________
                                                         Walter L. Bailey, Jr. (#4868)
                                                         Janika N. White (#28355)
                                                         Attorneys for Plaintiff
                                                         22 North Front Street, Suite 1060
                                                         Memphis, TN 38103
                                                         (901) 575-8702
                                                         wblegal@aol.com
                                                         janika@walterbaileylaw.com




                                           Page 6 of 6
          Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 7 of 12ELECTRONICALLY
                                                                                PageID 15 FILED
    CIVIL                                                                                                                  2020DOCKET
                                                                                                                                Aug 21 NO.
                                                                                                                                       5:17 PM
                                   IN THE CIRCUIT COURT OF SHELBY COUNTY, TN                                                CLERK OF COURT
                                    FOR THE 30th JUDICIAL DISTRICT AT MEMPHIS
  SUMMONS
                                       Vs.    KROGER CO. (THE), KROGER LIMITED PARTNERSHIP I,
  PETRA L. WATKINS
                                                  and 3503 RP MEMPHIS WINCHESTER, L.L.C.,

 SERVED ON:
                                                       THE KROGER CO.
                                          may be served through their designated registered agent, namely,

                   Corporation Service Company, located at 2908 Poston Avenue, Nashville, TN 37203-1312
                                              Certified Mail : The Walter Bailey Law Firm
You are hereby summoned to defend a civil action filed against you in the Circuit Court of SHELBY COUNTY, Tennessee. Your
defense must be made within thirty (30) days from the date this summons is served upon you. You are directed to file your defense
with the clerk of the court and send a copy to the plaintiff’s attorney at the address listed below. If you fail to defend this action by
the below date, judgment by default may be rendered against you for the relief sought in the complaint.

Issued:
                                                                                           Clerk / Deputy Clerk
                                                        ATTORNEY FOR PLAINTIFF:
                                                        THE WALTER BAILEY LAW FIRM
                                             22 N. Front Street, Suite 1060 • Memphis, TN 38103
                                                   Ph: (901) 575-8702 • Fax: (901) 575-8705
                                                NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed
by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or
garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of
necessary wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family
portraits, the family Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not
understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to    _________________________, _______________ Clerk, ____________________County

                                                       CERTIFICATION (IF APPLICABLE)
I, CIRCUIT COURT CLERK of SHELBY COUNTY do certify this to be a true and correct copy of the original summons issued in this case.


Date                                                                                        Clerk / Deputy Clerk


RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on ______________________, I sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the
complaint in the above styled case, to the defendant _______________________. On ____________________ I received the return
receipt, which had been signed by ___________________ on ____________________. The return receipt is attached to this original
summons to be filed by the Court Clerk.


Date:
                                                                      Notary Public / Deputy Clerk (Comm. Expires


Signature of Plaintiff                                                Plaintiff’s Attorney (or Person Authorized to Serve Process)
     Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 8 of 12   PageID 16




                             The Shelby County, Tennessee Circuit Court




    Case Style:              PETRA WATKINS VS KROGER CO

    Case Number:             CT-3439-20

    Type:                    SUMMONS ISSD TO MISC




                                                  David Smith, DC




Electronically signed on 08/24/2020 09:14:59 AM
          Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 9 of 12ELECTRONICALLY
                                                                                PageID 17 FILED
    CIVIL                                                                                                                  2020DOCKET
                                                                                                                                Aug 21 NO.
                                                                                                                                       5:17 PM
                                   IN THE CIRCUIT COURT OF SHELBY COUNTY, TN                                                CLERK OF COURT
                                    FOR THE 30th JUDICIAL DISTRICT AT MEMPHIS
  SUMMONS
                                       Vs.    KROGER CO. (THE), KROGER LIMITED PARTNERSHIP I,
  PETRA L. WATKINS
                                                  and 3503 RP MEMPHIS WINCHESTER, L.L.C.,

 SERVED ON:
                                     KROGER LIMITED PARTNERSHIP I
                                          may be served through their designated registered agent, namely,

                   Corporation Service Company, located at 2908 Poston Avenue, Nashville, TN 37203-1312
                                              Certified Mail : The Walter Bailey Law Firm
You are hereby summoned to defend a civil action filed against you in the Circuit Court of SHELBY COUNTY, Tennessee. Your
defense must be made within thirty (30) days from the date this summons is served upon you. You are directed to file your defense
with the clerk of the court and send a copy to the plaintiff’s attorney at the address listed below. If you fail to defend this action by
the below date, judgment by default may be rendered against you for the relief sought in the complaint.

Issued:
                                                                                           Clerk / Deputy Clerk
                                                        ATTORNEY FOR PLAINTIFF:
                                                        THE WALTER BAILEY LAW FIRM
                                             22 N. Front Street, Suite 1060 • Memphis, TN 38103
                                                   Ph: (901) 575-8702 • Fax: (901) 575-8705
                                                NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed
by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or
garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of
necessary wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family
portraits, the family Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not
understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to    _________________________, _______________ Clerk, ____________________County

                                                       CERTIFICATION (IF APPLICABLE)
I, CIRCUIT COURT CLERK of SHELBY COUNTY do certify this to be a true and correct copy of the original summons issued in this case.


Date                                                                                        Clerk / Deputy Clerk


RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on ______________________, I sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the
complaint in the above styled case, to the defendant _______________________. On ____________________ I received the return
receipt, which had been signed by ___________________ on ____________________. The return receipt is attached to this original
summons to be filed by the Court Clerk.


Date:
                                                                      Notary Public / Deputy Clerk (Comm. Expires


Signature of Plaintiff                                                Plaintiff’s Attorney (or Person Authorized to Serve Process)
     Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 10 of 12   PageID 18




                             The Shelby County, Tennessee Circuit Court




    Case Style:              PETRA WATKINS VS KROGER CO

    Case Number:             CT-3439-20

    Type:                    SUMMONS ISSD TO MISC




                                                  David Smith, DC




Electronically signed on 08/24/2020 09:14:59 AM
          Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 11 of 12  PageID 19
                                                                             ELECTRONICALLY FILED
    CIVIL                                                                                                                   2020DOCKET
                                                                                                                                 Aug 21 NO.
                                                                                                                                        5:17 PM
                                   IN THE CIRCUIT COURT OF SHELBY COUNTY, TN                                                 CLERK OF COURT
                                    FOR THE 30th JUDICIAL DISTRICT AT MEMPHIS
  SUMMONS
                                       Vs.      KROGER CO. (THE), KROGER LIMITED PARTNERSHIP I,
  PETRA L. WATKINS
                                                    and 3503 RP MEMPHIS WINCHESTER, L.L.C.,

 SERVED ON:

                                3503 RP MEMPHIS WINCHESTER, L.L.C.
                                             may be served through their designated registered agent, namely,
                         CT Corporation System, 300 Montvue Road, Knoxville, TN 37919-5546
                                               Certified Mail : The Walter Bailey Law Firm
You are hereby summoned to defend a civil action filed against you in the Circuit Court of SHELBY COUNTY, Tennessee. Your
defense must be made within thirty (30) days from the date this summons is served upon you. You are directed to file your defense
with the clerk of the court and send a copy to the plaintiff’s attorney at the address listed below. If you fail to defend this action by
the below date, judgment by default may be rendered against you for the relief sought in the complaint.

Issued:
                                                                                            Clerk / Deputy Clerk
                                                          ATTORNEY FOR PLAINTIFF:
                                                         THE WALTER BAILEY LAW FIRM
                                              22 N. Front Street, Suite 1060 • Memphis, TN 38103
                                                    Ph: (901) 575-8702 • Fax: (901) 575-8705
                                                  NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($10,000) personal property exemption as well as a homestead exemption
from execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon your age and the other factors which are
listed in TCA § 26-2-301. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a
written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed
by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or
garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of
necessary wearing apparel (clothing) for your self and your family and trunks or other receptacles necessary to contain such apparel, family
portraits, the family Bible, and school books. Should any of these items be seized you would have the right to recover them. If you do not
understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on list.
Mail list to    _________________________, _______________ Clerk, ____________________County

                                                        CERTIFICATION (IF APPLICABLE)
I, CIRCUIT COURT CLERK of SHELBY COUNTY do certify this to be a true and correct copy of the original summons issued in this case.


Date                                                                                        Clerk / Deputy Clerk


RETURN ON SERVICE OF SUMMONS BY MAIL: I hereby certify and return that on ______________________, I sent postage
prepaid, by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy of the
complaint in the above styled case, to the defendant _______________________. On ____________________ I received the return
receipt, which had been signed by ___________________ on ____________________. The return receipt is attached to this original
summons to be filed by the Court Clerk.


Date:
                                                                       Notary Public / Deputy Clerk (Comm. Expires


Signature of Plaintiff                                                 Plaintiff’s Attorney (or Person Authorized to Serve Process)
     Case 2:20-cv-02708-JTF-tmp Document 1-2 Filed 09/21/20 Page 12 of 12   PageID 20




                             The Shelby County, Tennessee Circuit Court




    Case Style:              PETRA WATKINS VS KROGER CO

    Case Number:             CT-3439-20

    Type:                    SUMMONS ISSD TO MISC




                                                  David Smith, DC




Electronically signed on 08/24/2020 09:14:59 AM
